                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                        CIVIL ACTION FILE NO. 4:19-CV-82-FL

UNITED STATES for the use and         )
benefit of SUNLAND BUILDERS,          )
INC.,                                 )
                 Plaintiff,           )
                                      )
                   v.                 )                ORDER
                                      )
TEAM HENRY ENTERPRISES,               )
LLC and AEGIS SECURITY                )
INSURANCE COMPANY,                    )
                Defendants.           )

             This matter is before the Court on Plaintiff's motion for entry of

default. It appearing to the Court, based upon the Affidavit of Chris S. Edwards,

that Defendant Team Henry Enterprises, LLC has failed to plead and that Team

Henry Enterprises, LLC is neither infant nor an incompetent person, and that

Team Henry Enterprises, LLC is not in the military service of the United States.

             NOW, THEREFORE, default is hereby entered against Team Henry

Enterprises, LLC, as allowed by Rule 55(a) of the Federal Rules of Civil Procedure

and by Local Civil Rule 55.1.

             SO ORDERED, this the ___ day of        , 2020.



                                      _______________________________________
                                      PETER A. MOORE
                                      CLERK OF COURT
